Citation Nr: 1758281	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  07-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to a rating in excess of 40 percent for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating higher than 40 percent for a lumbosacral disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

Additional development is needed prior to further disposition of the claim.

The Veteran's service-connected lumbar spine disability was last examined by VA in conjunction with this claim for an increased rating in June 2014, more than three and a half years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the last examination is unduly remote, and that it no longer adequately represents that the currently nature and severity of the Veteran's back disability.  The record demonstrates that Veteran's disability has worsened since his most recent VA examination.  The record demonstrates radiated pain to the lower extremities, and fecal incontinence, both of which are now service-connected secondary to the back disability. 

VA is obliged to provide a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Because there may have been changes in the Veteran's lumbar spine disability, the Board finds that the Veteran's three and a half year old examination may no longer represent the current severity of his disability, and as such, a new examination is needed to fully and fairly evaluate the claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the claim on appeal. After any appropriate releases have been obtained, all reported private treatment records should be requested. 

2.  Obtain any VA treatment records that are not already of record. 

3.  Then, schedule the Veteran for a VA spine examination to determine the nature and severity of a lumbar spine disability, and any associated neurological impairment.  The examiner should review the claims file and should note that review in the report.  The examiner should provide a rationale for all opinions and reconcile it with all pertinent evidence of record, including any previous examinations.  Specifically, the VA examiner's opinion should address the following: 

(a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion, and left and right rotation), expressed in degrees, and state whether there is any favorable or unfavorable ankylosis of the spine. 

(b) Note whether there is any additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, the determination should be portrayed in terms of the degree of additional range of motion loss. 

(c) State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, state the duration of the episodes over the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

(d) Identify any neurological disabilities associated with the service-connected lumbar spine disability, without consideration of any neurological condition attributed to nonservice-connected disabilities, to include residuals of a head injury.  The severity of each neurological sign and symptom due to the lumbar spine disability should be reported.  The examiner should conduct any appropriate neurological testing needed to provide this information.  If a separate neurological examination is needed, one should be scheduled.  Provide an opinion as to whether any neurological symptomatology equates to mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the sciatic nerve, or any other nerve, and specify of which lower extremity.

(3) State what impact, if any, the Veteran's low back disability has on his activities of daily living, including his ability to obtain and maintain employment. 

4.  Then, readjudicate the claims.  In adjudicating the claim, consider both the pre-2002 diagnostic codes for the back, and the General Ratings Formula for Disease and Injuries of the Spine.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

